DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 18 November 2021 is acknowledged.  Claim 19 was cancelled.  Claims 1 and 15 were amended.  Claims 22 and 23 were added.  Claims 1-9, 11-15, 17, 18, and 20-23 were pending.  Claim 14 was withdrawn from consideration.

Election/Restrictions
Claims 1-9, 11-13, 15, 17, 18, and 20-23 are allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species a-c, as set forth in the Office action mailed on 20 March 2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s amendments to claims 1 and 15 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-9, 11-13, 15, 17, 18, 20 and 21 made in the non-final rejection filed 19 August 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1-9, 11-13, 15, 17, 18, 20 and 21 have been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-15, 17, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the display panel of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “wherein thicknesses of the first input electrode and the first output electrode extending contiguously between the uppermost and the lowermost surfaces of the first input electrode and the first output electrode, respectively, in a first direction orthogonal to an upper surface of the base layer are substantially equal to a thickness of the first insulating layer in the first direction extending between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings.”

contiguously between the uppermost and the lowermost surfaces of the input electrode and the output electrode, respectively, in a first direction orthogonal to an upper surface of the base layer are substantially equal to a thickness of the first insisting layer extending in the first direction between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings.”
Gong et al. (US Patent Application Publication 2019/0074305, hereinafter Gong ‘305) was cited to teach (FIG. 1b) the thicknesses of the input electrode (12) and the output electrode (13) being substantially equal to the thickness of the first insulating layer (21) ([0032]).  See the pp. 5 and 17 of the non-final rejection filed 19 August 2021.  However, the thicknesses of the input electrode (12) and the output electrode (13) of Gong ‘305 cannot be said to extend contiguously between the uppermost and the lowermost surfaces of the input electrode and the output electrode, respectively, in a first direction orthogonal to an upper surface of the base layer such that said thicknesses are substantially equal to a thickness of the first insisting layer extending in the first direction between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings.  See pp. 12-13 of Applicant’s remarks filed 18 November 2021.  Further, none of the other prior art made of record cures this deficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826